             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA

GARRETT DEVELOPMENT, L.L.C., an                  )
Oklahoma limited liability company,              )
Plaintiff,                                       )
                                                 )
v.                                               )      Case No. CIV-18-298-D
                                                 )
DEER CREEK WATER CORPORATION,                    )
an Oklahoma not for profit corporation,          )
Defendant.                                       )

                                         ORDER

       Before the Court is Defendant’s Motion to Dismiss for Lack of Subject Matter

Jurisdiction [Doc. No. 10]. Plaintiff has filed a Response [Doc. No. 12] and Defendant has

replied [Doc. No. 13]. The matter is fully briefed and at issue.

                                    BACKGROUND

       Plaintiff Garrett Development, LLC, (“Garrett”) owns land comprising the NW/4 of

Section 19-T14N-R3W, Oklahoma County. Garrett is in the process of developing a

residential housing addition known as the Covell Creek Addition (“Addition”) on this land.

In order to obtain re-zoning and final approval of the plat for the Addition and sell

individual residential lots, Garrett contends it must first obtain a water source for the

Addition. Response at 2, 7, and 8. Both parties represent that Garrett has not yet obtained

the re-zoning necessary to obtain approval of the plat for the Addition.

       Defendant Deer Creek Water Corporation (“Deer Creek”) claims that it has an

exclusive right to provide water to a service area including the Addition pursuant to the

Consolidated Farm and Rural Development Act, 7 U.S.C. § 1926(b). When Garrett
initially inquired whether Deer Creek would provide water to the Addition and under what

terms, Deer Creek informed Garrett that it had instituted a moratorium on providing water

service to new developments. Deer Creek later informed Garrett that it had lifted the

moratorium and was willing to consider an application for Deer Creek to provide water

service to the Addition.

       Garrett submitted an application to Deer Creek and Deer Creek provided Garrett

with terms and conditions under which it was willing to provide water service to the

Addition. Garrett found the terms and conditions to be punitive and wished to obtain water

from a water service provider other than Deer Creek. Deer Creek asserts that re-zoning is

required before Garrett may obtain a water source, however, Deer Creek admits that “it has

nevertheless offered to service Garrett’s proposed development.” Motion at 4.

       In Count I of its Complaint, Garrett seeks a declaration that Deer Creek “does not

have a service area protected by 7 U.S.C. § 1926(b) and that obtaining water service for

the Addition from another water service provider does not violate 7 U.S.C. § 1926(b).”

Complaint at ¶ 4. In the alternative, Count II requests a declaration “that Deer Creek has

failed and refused to make water service available to Garrett such that Garrett is free to

obtain water service from a water service provider other than Deer Creek” and that doing

so does not violate 7 U.S.C. § 1926(b). Complaint at ¶ 23.

       Deer Creek moves for dismissal pursuant to Rule 12(b)(1) for lack of subject matter

jurisdiction. Deer Creek asserts: (1) Garrett lacks standing as to Count I because it is

attempting to determine the rights of a non-party to supply water to the Addition; (2) Count

II is not ripe because Garrett does not have the legal authority to develop its property as it


                                              2
proposes; and, (3) Garrett improperly seeks an advisory opinion from the Court in violation

of the Declaratory Judgment Act, 28 U.S.C. §§ 2201, et seq.

                               STANDARD OF REVIEW

       A Rule 12(b)(1) motion to dismiss for lack of subject matter jurisdiction takes one

of two forms: a facial attack or a factual attack. Pueblo of Jemez v. United States, 790 F.3d

1143, 1148 n.4 (10th Cir. 2015). A facial attack questions the sufficiency of the complaint’s

allegations. Id. In reviewing a facial attack, a district court must accept the allegations in

the complaint as true. Id. In a factual attack, the moving party may go beyond allegations

contained in the complaint and challenge the facts upon which subject matter jurisdiction

depends. Id. When reviewing a factual attack on subject matter jurisdiction, a district court

may not presume the truthfulness of the complaint’s factual allegations. Id. Instead, the

court has wide discretion to allow affidavits, other documents, and a limited evidentiary

hearing to resolve disputed jurisdictional facts. Id.

       In this case, Deer Creek’s Motion raises a factual challenge because it attacks the

facts upon which Garrett asserts subject matter jurisdiction. Both parties have submitted

for consideration evidence outside the pleadings.

I.     Standing

       The Federal Declaratory Judgment Act confers “on federal courts unique and

substantial discretion in deciding whether to declare the rights of litigants.” See Wilton v.

Seven Falls Co., 515 U.S. 277, 286 (1995); see also United States v. City of Las Cruces,

289 F.3d 1170, 1179 - 80 (10th Cir. 2002). The Act provides that:




                                              3
       In a case of actual controversy within its jurisdiction, . . . any court of the
       United States, upon the filing of an appropriate pleading, may declare the
       rights and other legal relations of any interested party seeking such
       declaration, whether or not further relief is or could be sought.

28 U.S.C. § 2201 (2010). For the purposes of the Act, “actual controversy” refers to the

case-or-controversy requirements of Article III of the U.S. Constitution. Surefoot LC v.

Sure Foot Corp., 531 F.3d 1236, 1241 (10th Cir. 2008) (citing MedImmune, Inc. v.

Genentech, Inc., 549 U.S. 118, 126, 127 S.Ct. 764, 771, 166 L. Ed. 2d 604 (2007)).

       “Constitutional standing is a threshold jurisdictional question” that “must be

satisfied prior to adjudication by Article III courts” of claims brought pursuant to the

Federal Declaratory Judgment Act. Trant v. Oklahoma, 874 F. Supp. 2d 1294, 1299 (W.D.

Okla. 2012), aff'd, Trant v. Oklahoma, 754 F.3d 1158 (10th Cir. 2014). “Standing doctrine

is designed to determine who may institute the asserted claim for relief.” ACORN v. City

of Tulsa, Okl., 835 F.2d 735, 738 (10th Cir. 1987) (quoting Action Alliance of Senior

Citizens v. Heckler, 789 F.2d 931, 940 (D.C.Cir.1986) (emphasis in original)). In order to

establish standing “a party must show at least that he or she has suffered an actual or

threatened injury caused by the defendant and that a favorable judicial decision is likely to

redress the injury.” ACORN v. City of Tulsa, Okl., 835 F.2d 735, 738 (10th Cir. 1987)

(internal quotations and citations omitted). Deer Creek bases its entire standing argument

as to Count I on the assertion that Garrett “seeks to determine the rights of a non-party.”

Motion at 3, 7.

       Deer Creek interprets Count I as requesting a declaration that third parties may

provide water to the Addition and argues that the controversy is not between Garrett and



                                             4
Deer Creek but between Deer Creek and other unnamed third-party water service

providers. Motion at 7, 8. Garrett, however, contends that the controversy at issue is

whether Deer Creek is actually entitled to an exclusive designated service area

encompassing the Addition, thereby prohibiting Garrett from obtaining water from a

source other than Deer Creek. Response at 7; Complaint at ¶¶ 19, 20.

       Deer Creek counters that 7 U.S.C. § 1926(b) “does not speak to someone’s right to

obtain water, but rather concerns a ‘similar service within such area[.]’” Motion at 8. This

argument overlooks the nature of Garrett’s claim. Garrett challenges whether the land on

which it plans to build the Addition is subject to a protected service area as claimed by

Deer Creek. Count I of the Complaint clearly states the controversy is “whether 7 U.S.C.

§ 1926(b) grants Deer Creek a protected service area1 in which Deer Creek has the right to

require Garrett to obtain water service from Deer Creek and not from any alternative water

source provider.” Complaint at ¶19 (emphasis added). Garrett is seeking a declaration as

to its own rights rather than the rights of a third party. Therefore, Garrett has a “cognizable

stake in the outcome of this litigation.” Motion at 8.




       1
         In order “to receive the protection against competition provided by § 1926(b) a
water association must (1) have a continuing indebtedness to the FmHA and (2) have
provided or made available service to the disputed area.” Sequoyah Cty. Rural Water Dist.
No. 7 v. Town of Muldrow, 191 F.3d 1192, 1197, 1203, 1205, and 1206 (10th Cir. 1999);
see also, TP Real Estate LLC v. Rural Water, Sewer & Solid Waste Mgmt. Dist. No. 1,
Logan Cty., Oklahoma, CIV-09-748-R, 2010 WL 11508774, at *1 (W.D. Okla. Apr. 19,
2010) (unpublished). Neither party addresses the full standard in their briefing.



                                              5
       Although Deer Creek does not address either the “actual or threatened injury” or

redressability elements of the standing doctrine, the Court finds that Garrett has established

both. Acorn, 835 F.2d at 738.

       Garrett states that it must obtain a water service provider before it can seek re-zoning

of its land and that: (1) Deer Creek initially declined due to a moratorium thereby leaving

Garrett without a water provider for the Addition; (2) the City of Oklahoma City indicated

it would provide water but for Deer Creek’s claim of exclusivity; (3) when Deer Creek

lifted the moratorium it offered to provide water under terms Garrett found punitive and

unfeasible; and, (4) based on Deer Creek’s continued claim of exclusivity, Garrett is

prohibited from engaging third party water service providers. Complaint ¶ 8, 11, 12, 13,

and 14. Deer Creek does not challenge these facts. Garrett thus sufficiently asserts it has

suffered the injury of being unable to obtain a feasible water service provider due to Deer

Creek’s claim to exclusivity as to the Addition.

       Based on Deer Creek’s assertion of a protected service area, and the statement by

the City of Oklahoma City in denying water service for the Addition on the basis of Deer

Creek’s assertion, it is foreseeable that a declaration in Garrett’s favor stating that the

Addition does not fall within a service area protected by 7 U.S.C. §1926(b), would redress

Garrett’s injury in allowing it to obtain a feasible alternative water service provider, even

if only to obtain re-zoning.

       The Court finds Count I presents an “actual controversy” in which “the facts alleged,

under all the circumstances, show that there is a substantial controversy, between parties

having adverse legal interests, of sufficient immediacy and reality to warrant the issuance


                                              6
of a declaratory judgment.” MedImmune, 549 U.S. at 127 (quoting Maryland Casualty Co.

v. Pacific Coal & Oil Co., 312 U.S. 270, 273, 61 S.Ct. 510, 85 L.Ed. 826 (1941)).

       Deer Creek’s Motion to Dismiss Count I of Garrett’s Complaint for lack of standing

is denied.

II.    Count II, and Ripeness.

       “[R]ipeness is peculiarly a question of timing.” New Mexicans for Bill Richardson

v. Gonzales, 64 F.3d 1495, 1499 (10th Cir. 1995) (quoting Regional Rail Reorganization

Act Cases, 419 U.S. 102, 140, 95 S.Ct. 335, 357, 42 L.Ed.2d 320 (1975)). The doctrine of

ripeness is “intended ‘to prevent the courts, through avoidance of premature adjudication,

from entangling themselves in abstract disagreements.’” Gonzales, 387 U.S. at 148

(quoting Abbott Labs. v. Gardner, 387 U.S. 136, 148, 87 S.Ct. 1507, 1515, 18 L.Ed.2d 681

(1967)). “In evaluating ripeness, the central focus is on whether the case involves uncertain

or contingent future events that may not occur as anticipated or indeed may not occur at

all.” Walker v. Utah Wildlife Fed'n, 450 F.3d 1082, 1098 (10th Cir.2006).

       Deer Creek limits its ripeness argument to the contention that Garrett cannot yet

secure any water service provider because its land is not properly zoned for the Addition

plat, and if Garrett obtained the necessary re-zoning, it would then have to seek approval

for the Addition plat itself before securing a water service provider. Motion at 9, 10. Deer

Creek maintains that these are uncertain or contingent future events. Garrett counters that

it cannot secure re-zoning without demonstrating water service is available to the Addition,




                                             7
Deer Creek’s claim of an exclusive service area prevents him from doing so, and, therefore,

the controversy is ripe. Response at 2.2

       Deer Creek’s argument that Garrett cannot secure a water service provider prior to

re-zoning and approval of the plat is belied by the fact that Deer Creek repeatedly admits

it has offered to provide water service to the unapproved Addition under the desired but

unattained zoning.3 Motion at 3-4, 10; Reply at 6. Likewise, Garrett presents evidence

that the City of Oklahoma City has stated its willingness to provide water service but for

Deer Creek’s claim of exclusivity. Response, Affidavit of William P. Garrett, Exhibit 1

[Doc. No. 12-1] at ¶ 14. Thus, it appears that obtaining a commitment by a water service

provider is not an uncertain, contingent future event so as to make the instant dispute an

abstract disagreement.


       2
          Both parties discuss at length a related state court case in which Garrett challenged
the Board of County Commissioners of Oklahoma’s denial of re-zoning. According to the
parties, that case ultimately resulted in the entry of summary judgment against Garrett.
Response at 1-2; Reply 5-6. This discussion is unhelpful as the entry of summary judgment
contained no reasoning for the state court’s determination. However, the Court notes that
the renewed motion for summary judgment upon which the final judgment was based
argues exclusively that “the availability of water service (and sanitary sewer service) is a
requirement for the rezoning [sic]” and that water service was not available at the time
Garrett sought to challenge the Board of County Commissioners’ denial of re-zoning.
Intervenor Deer Creek Community Association, Inc.’s Renewed Motion for Summary
Judgment and Brief in Support at 1, 6, Garrett Development, LLC, v. The Board of County
Commissioners of Oklahoma, CJ-2014-1966, (August 18, 2016) (emphasis added). The
motion explains that water was not available because Deer Creek is the exclusive water
service provider and it had instituted a moratorium on applications at the time. Id.
       3
         The Court makes no determination here as to whether Deer Creek’s offer to
provide water to the Addition is sufficiently adequate to satisfy the “provided or made
service available” prong of the inquiry into whether Deer Creek is entitled to a protected
service area as set forth in Sequoyah, 191 F.3d at 1197, 1203, 1205, and 1206.



                                              8
       For these reasons, the Court finds that the dispute Garrett asserts in the Complaint

is ripe. Deer Creek’s motion to dismiss Count II is denied.

III.   Prohibited Advisory Opinion

       “[W]hat makes a declaratory judgment action a proper judicial resolution of a case

or controversy rather than an advisory opinion is the settling of some dispute which affects

the behavior of the defendant toward the plaintiff.” Jordan v. Sosa, 654 F.3d 1012, 1025

(10th Cir. 2011) (emphasis in original) (internal quotation marks omitted). “[W]here a

plaintiff seeks a declaratory judgment against his opponent, he must assert a claim for relief

that, if granted, would affect the behavior of the particular parties listed in his complaint.”

Jordan, 654 F.3d at 1025 (citing Rhodes v. Stewart, 488 U.S. 1, 4, 109 S.Ct. 202, 102

L.Ed.2d 1 (1988) (per curiam)).

       As discussed above, the Court finds the crux of Garrett’s request is a declaration as

to whether Deer Creek is entitled to an exclusive water service area pursuant to 7 U.S.C. §

1926(b) including the Addition. Deer Creek asserts that its claim to exclusivity only affects

third-party water providers in prohibiting them from supplying water and that this does not

affect Garrett’s right to obtain water. Motion at 8, 11. This argument is unpersuasive. A

restriction prohibiting any other water provider from supplying water in the claimed

protected service area inherently affects the ability of a property owner, such as Garrett, to

obtain water from a water service provider other than Deer Creek. Moreover, in order to

determine a water service provider’s entitlement to a protected service area, the Court must

consider the actions of the water service provider with regard to the property in question,

for instance, whether it made service available to the disputed area. Sequoyah, 191 F.3d at


                                              9
1197, 1206 and 1203 (stating that a water service provider is only entitled to protection

from competition pursuant to 7 U.S.C. §1926(b) where it can establish that it made service

available to the disputed customers); TP Real Estate LLC, 2010 WL 11508774 at *1, *4,

*5, and *6 (holding that a water service provider was not entitled to a protected service

area pursuant to 7 U.S.C. § 1926(b) with regard to a proposed development after

determining that its offer to provide service did not sufficiently “make service available”

to the plaintiff property owners).

       Whether Deer Creek is entitled to an exclusive service area pursuant to 7 U.S.C. §

1926(b) as to the Addition will in part turn upon whether Deer Creek’s offer of service

sufficiently made water service available to the Plaintiff. A declaration in Garrett’s favor

will affect Deer Creek’s behavior by preventing Deer Creek from claiming a non-existent

exclusive service area as to the Addition, allowing Garret to obtain water service from a

provider other than Deer Creek. See TP Real Estate LLC, 2010 WL 11508774, at *1, *5,

*6 (stating that a judgment would issue declaring that the water service provider had “not

made service available to the [d]isputed [a]rea and is not entitled to protection under 7

U.S.C. § 1926(b) as to the [d]isputed [a]rea”).

       For these reasons, Defendant’s Motion to Dismiss for Lack of Subject Matter

Jurisdiction is denied.

                                      CONCLUSION

       IT IS THEREFORE ORDERED that Defendant’s Motion to Dismiss [Doc. No.

10] is DENIED, as set forth herein.




                                            10
IT IS SO ORDERED this 8th day of February 2019.




                                      11
